Opinion issued
January 26, 2012.
 

In
The
Court of
Appeals
For
The
First District
of Texas
————————————
NO. 01-11-01046-CV
———————————
in re JASON B. LANE, JASON B. LANE ENERGY PARTNERS,
LLC, SILVER SPUR ROYALTY COMPANY, LLC, AND FAB FIVE ROYALTY COMPANY, LLC, Relators

 

 
Original Proceeding on
Petition for Writ of Mandamus

 

 
 
MEMORANDUM
OPINION
 
          In
this original proceeding, relators Jason B. Lane, Jason B. Lane Energy
Partners, LLC, Silver Spur Royalty Company, LLC, and Fab Five Royalty Company, LLC, seek a writ of mandamus to enforce a mandatory venue provision of  the Texas Civil Practice and Remedies
Code.  SeeTex. Civ.
Prac. & Rem. Code Ann. § 15.0642 (West 2002).  Real parties in interest Furie Petroleum
Company, LLC and Mark Woodside, Barrington Northeast, LLC, Blaze Services, LLC,
and Casita Del Mar, LLC (third-party defendants below) have filed a
response.  
          We
deny the petition for writ of mandamus.   

PER CURIAM
Panel consists of Justices Jennings,
Massengale, and Huddle.